Name: 2010/764/EU: Commission Decision of 8Ã December 2010 concerning the adoption of a financing decision for 2010 in the framework of food safety (notified under document C(2010) 8620)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  EU finance;  agricultural activity;  health;  environmental policy;  budget
 Date Published: 2010-12-09

 9.12.2010 EN Official Journal of the European Union L 324/49 COMMISSION DECISION of 8 December 2010 concerning the adoption of a financing decision for 2010 in the framework of food safety (notified under document C(2010) 8620) (2010/764/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1) (hereinafter referred to as the Financial Regulation), and in particular Article 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (3), and in particular Article 66(1)(c) thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Different actions are foreseen to amend Regulation (EC) No 882/2004 as outlined in the report from the Commission to the European Parliament and to the Council on the application of said Regulation (4), in particular those related to the amendment of Council Directive 96/23/EC (5) on measures to monitor certain substances and residues thereof in live animals and animal products and on the review of the rules on the financing of official controls (inspection fees  Articles 26 to 29 of Regulation (EC) No 882/2004). (3) Studies to evaluate the possible impacts of the different options of the revision of the current European legislation on inspection fees and on the control of residues of veterinary medicines in food of animal origin are foreseen to be carried out in 2010. (4) Article 66 of Regulation (EC) No 882/2004 empowers the Commission to finance measures necessary to ensure the application of Regulation (EC) No 882/2004 including the organisation of studies. (5) It is appropriate to commit adequate financial resources for the organisation of studies related to a possible revision of the current rules on residue controls and inspection fees. (6) The present financing decision may also cover the payment of interest due for late payment on the basis of Article 83 of the Financial Regulation and Article 106(5) of the Implementing Rules. (7) It is appropriate to define the terms substantial change within the meaning of Article 90(4) of the Implementing Rules for the application of this decision, HAS ADOPTED THIS DECISION: Article 1 The organisation of studies to support the revision of the current rules on residue controls and inspection fees is hereby adopted. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 The maximum contribution authorised by this Decision for the implementation of the studies is set at EUR 70 000 for the inspections fees and at EUR 30 000 for the residue control, to be financed from the following Budgetary Line of the General Budget of the European Union for 2010:  Budgetary Line No 17 04 07 01, These appropriations may also cover interest due for late payment. Article 3 Cumulated changes of the allocations to the specific actions not exceeding 20 % of the maximum contribution authorised by this Decision are not considered to be substantial provided that they do not significantly affect the nature and objective of the work programme. The authorising officer may adopt such changes in accordance with the principles of sound financial management and of proportionality. Article 4 This Decision is addressed to the authorising officers by delegation. Done at Brussels, 8 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) OJ L 165, 30.4.2004, p. 1. (4) COM(2009) 334 final. (5) OJ L 125, 23.5.1996, p. 10. ANNEX Inspection fees and residue controls: in the context of the on-going review, specific information and analysis are needed with reference to the possible impacts of the different options for change which have been identified by the Commission. For this part of the exercise, the external consultant to be contracted will be tasked with gathering the necessary data and information. It is foreseen to receive the results of this work by the second quarter of 2011.